Case 2:19-cv-03212-SVW-GJS Document 34 Filed 12/11/19 Page 1 of 26 Page ID #:573

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                         December 11, 2019
 Case No.    2:19-cv-03212-SVW-GJS                                           Date
 Title       National Rifle Association of America et al v. City of Los Angeles et al




 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                  Paul M. Cruz                                                 N/A
                  Deputy Clerk                                      Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                        N/A                                                        N/A
 Proceedings:            IN CHAMBERS ORDER GRANTING PRELIMINARY INJUNCTION [19]
                         AND GRANTING IN PART AND DENYING IN PART DEFENDANTS’
                         MOTION TO DISMISS [15]

        The National Rifle Association (“NRA”) and John Doe (together “Plaintiffs”) bring this action
for declaratory relief and a preliminary injunction against the City of Los Angles (“City”), Eric Garcetti
(“Garcetti”) in his official capacity as Mayor of Los Angeles, and Holly L. Wolcott (“Wolcott”) in her
official capacity as City Clerk (together “Defendants”). Defendants have moved to dismiss the
complaint and have opposed the preliminary injunction.

    This Court heard oral argument on Defendants’ motion to dismiss on August 12, 2019. Dkt. 29. At
the hearing, the Court orally denied the motion to dismiss. Dkt. 33. This Order supersedes that denial.
Defendants’ motion to dismiss is DENIED in part and GRANTED in part. Oral argument on Plaintiffs’
motion for preliminary injunction was noticed by this Court for September 9, 2019, but the Court
vacated the hearing and took the matter under submission. Dkt. 32. For the reasons stated below, the
preliminary injunction is GRANTED.

   I.       Factual Background

    The NRA is a “membership organization” which “provides firearm safety training, recreational and
competitive shooting matches . . . and school safety programs.” Dkt. 19-1 at 1–2. The NRA also engages
in extensive political advocacy to promote “its mission to protect the individual right to keep and bear
arms . . . .” Id. The NRA is a national organization with “millions of members residing throughout the
United States,” and it “relies on member dues, sponsorships, and other contributions from businesses




                                                                                                  :
                                                            Initials of Preparer               PMC

                                          CIVIL MINUTES - GENERAL                                     Page 1 of 26
Case 2:19-cv-03212-SVW-GJS Document 34 Filed 12/11/19 Page 2 of 26 Page ID #:574

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                      December 11, 2019
 Case No.    2:19-cv-03212-SVW-GJS                                            Date
 Title       National Rifle Association of America et al v. City of Los Angeles et al


and individuals” to continue its operations. Id. To incentivize and reward membership, the “NRA has a
stable of sponsors that range from large corporations offering discounts to members to smaller, local
retailers who donate their employees’ time . . . .” Id. Plaintiff John Doe is a business owner in California
who has allegedly “maintained contracts with the city of Los Angeles” in the past. Plaintiff Doe is also a
“member and supporter of the NRA,” and he alleges that he “wishes to continue bidding for and
obtaining” City contracts in the future. Id.

    On February 12, 2019, the City passed City Ordinance No. 186000 (“Ordinance”), which took effect
on April 1, 2019. Dkt. 15 at 2–3. The Ordinance requires “a prospective contractor of the City to
disclose all contracts with or sponsorship of the National Rifle Association.” Dkt. 1-9 at 1. The
Ordinance begins with a preamble discussing the history of the NRA’s pro-firearm advocacy and “the
increasing number of mass shootings throughout the country . . . .” See Dkt. 1-9 at 1–2. The Ordinance
then continues:

   [T]he City of Los Angeles has enacted ordinances and adopted positions that promote gun safety and
   sensible gun ownership. The City’s residents deserve to know if the City’s public funds are spent on
   contractors that have contractual or sponsorship ties with the NRA. Public funds provided to such
   contractors undermines the City’s efforts to legislate and promote gun safety. . . .

Id. at 2. Finally, the Ordinance concludes its preamble by requiring “those seeking to do business with
the City to fully and accurately disclose any and all contracts with or sponsorship of the NRA.” Id.

    Plaintiffs have challenged the Ordinance as an unconstitutional abridgement of their First and
Fourteenth Amendment rights. See Dkt. 1. Plaintiff Doe alleges that he is “afraid to come forward to
participate” in this action because he “fears retribution from the City and the potential loss of lucrative
contracts . . . .” Dkt. 1 at 3. The NRA alleges that the Ordinance will unjustly cut off “revenue streams
necessary for the NRA to continue engaging in protected speech and association” by discouraging
membership and stigmatizing business relationships and sponsorships with the NRA. Id. Plaintiff Doe,
on behalf of himself of other potential contractors, alleges that his “rights of free speech and association
are being chilled, as the Ordinance forces [him] to choose between their political beliefs and placating
the City to secure work with the City.” Id. at 13. Plaintiff Doe has made this allegation anonymously
through the sworn declaration of his attorney. See Dkt. 19-6. Defendants have never contested the
sincerity or authenticity of Doe’s declaration, and no evidentiary hearing was requested by either party.
For the purposes of this motion, the Court accepts the Plaintiffs’ factual assertions as true.




                                                                                                :
                                                             Initials of Preparer            PMC

                                          CIVIL MINUTES - GENERAL                                   Page 2 of 26
Case 2:19-cv-03212-SVW-GJS Document 34 Filed 12/11/19 Page 3 of 26 Page ID #:575

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                      December 11, 2019
 Case No.     2:19-cv-03212-SVW-GJS                                           Date
 Title        National Rifle Association of America et al v. City of Los Angeles et al


   II.      Legal Standard

            a. Preliminary Injunction

        A preliminary injunction is “an extraordinary remedy that may only be awarded upon a clear
showing the plaintiff is entitled to such relief.” Winter v. NRDC, 555 U.S. 7, 22 (2008) (“Winter”).
Under Winter, a plaintiff “must establish that (1) they are likely to succeed on the merits; (2) they are
likely to suffer irreparable harm in the absence of preliminary relief; (3) the balance of equities tips in
their favor; and (4) a preliminary injunction is in the public interest.” Sierra Forest Legacy v. Rey, 577
F.3d 1015, 1021 (9th Cir. 2009) (applying Winter, 555 U.S. at 29) (“Winter factors”).

         In considering the likelihood of success on the merits, the district court is not strictly bound by
the rules of evidence, as the “preliminary injunction is customarily granted on the basis of procedures
that are less formal and evidence that is less complete than in a trial on the merits.” Univ. of Texas v.
Camenisch, 451 U.S. 390, 395 (1981). Because of the extraordinary nature of injunctive relief, including
the potential for irreparable injury if not granted, a district court may consider evidence outside the
normal rules of evidence, including: hearsay, exhibits, declarations, and pleadings. Johnson v.
Couturier, 572 F.3d 1067, 1083 (9th Cir. 2009). “The purpose of a preliminary injunction is to preserve
the status quo and the rights of the parties until a final judgment on the merits can be rendered.” U.S.
Philips Corp. v. KBC Bank N.V., 590 F.3d 1091, 1094 (9th Cir. 2010). “[I]n the First Amendment
context, the moving party bears the initial burden of making a colorable claim that its First Amendment
rights have been infringed . . . at which point the burden shifts to the government to justify the
restriction.” Thalheimer v. City of San Diego, 645 F.3d 1109, 1115–16 (9th Cir. 2011).

            b. Motion to Dismiss

        Under Rule 12(b)(6), a motion to dismiss challenges the legal sufficiency of the claims stated in
the complaint. See Fed. R. Civ. P. 12(b)(6). The plaintiff’s complaint “must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is
plausible “when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. However, mere
“labels and conclusions” or “a formulaic recitation of the elements of a cause of action will not do.” Id.;
see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009) (citing Iqbal, 556 U.S. at 678).




                                                                                                 :
                                                             Initials of Preparer             PMC

                                          CIVIL MINUTES - GENERAL                                    Page 3 of 26
Case 2:19-cv-03212-SVW-GJS Document 34 Filed 12/11/19 Page 4 of 26 Page ID #:576

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                       December 11, 2019
 Case No.     2:19-cv-03212-SVW-GJS                                            Date
 Title        National Rifle Association of America et al v. City of Los Angeles et al


       In reviewing a Rule 12(b)(6) motion, a court “must accept as true all factual allegations in the
complaint and draw all reasonable inferences in favor of the nonmoving party.” Retail Prop. Trust v.
United Bhd. of Carpenters & Joiners of Am., 768 F.3d 938, 945 (9th Cir. 2014). Thus, “[w]hile legal
conclusions can provide the complaint’s framework, they must be supported by factual allegations.
When there are well-pleaded factual allegations, a court should assume their veracity and then determine
whether they plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679.

            c. Constitutional Challenge

        The parties contest whether the Plaintiffs have mounted a facial or as-applied challenge to the
Ordinance: Defendants argue Plaintiffs are only capable of raising a facial challenge. Dkt. 15 at 5.
Plaintiffs assert that they have raised both a facial and as-applied challenge. Dkt. 24 at 5.

        To assert an as-applied challenge in the First Amendment context, the Plaintiffs must show “the
law is unconstitutional as applied to the litigant's particular speech activity, even though the law may be
capable of valid application to others.” Foti v. City of Menlo Park, 146 F.3d 629, 635 (9th Cir. 1998).
The Ordinance applies exclusively to potential contractors who have contracts or sponsorship with the
NRA, so it is not clear the Ordinance would or could constitutionally affect anyone except the NRA and
its business partners. Establishing an as-applied challenge to this Ordinance requires a circular
argument—because the Ordinance facially requires disclosure of “any and all contracts or sponsorship
of the NRA,” any application of the Ordinance necessarily only applies to potential contractors who
have those connections. Dkt. 1-9 at 3. Plaintiffs cannot raise an as-applied challenge without challenging
the facial validity of the Ordinance.

         Plaintiffs must therefore mount a facial challenge. “An ordinance may be facially
unconstitutional in one of two ways: either [ ] it is unconstitutional in every conceivable application, or
[ ] it seeks to prohibit such a broad range of protected conduct that it is unconstitutionally overbroad.”
First Resort, Inc. v. Herrera, 860 F.3d 1263, 1271 (9th Cir. 2017) (internal quotation marks omitted).
Plaintiffs do not argue that the Ordinance is vague or overbroad; they argue it is incapable of
constitutional application to any party. Dkt. 1 at 13. This is a facial challenge, and the protected activity
is Plaintiffs’ pro-firearm political speech. See Foti, 146 F.3d at 635 (“the ordinance could never be
applied in a valid manner because it . . . impermissibly restricts a protected activity.”).

      Although facial attacks are generally disfavored because they “threaten to short circuit the
democratic process,” Washington State Grange v. Washington State Republican Party, 552 U.S. 442




                                                                                                  :
                                                             Initials of Preparer             PMC

                                           CIVIL MINUTES - GENERAL                                    Page 4 of 26
Case 2:19-cv-03212-SVW-GJS Document 34 Filed 12/11/19 Page 5 of 26 Page ID #:577

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
                                                                                         December 11, 2019
 Case No.       2:19-cv-03212-SVW-GJS                                            Date
 Title          National Rifle Association of America et al v. City of Los Angeles et al


(2008), facial attacks under the First Amendment are given more permissive consideration. “It has long
been recognized that the First Amendment needs breathing space and that statutes attempting to restrict
or burden the exercise of First Amendment rights must be narrowly drawn and represent a considered
legislative judgment that a particular mode of expression has to give way to other compelling needs of
society.” Broadrick v. Oklahoma, 413 U.S. 601, 612–13 (1973); see Nunez by Nunez v. City of San
Diego, 114 F.3d 935, 949 (9th Cir. 1997). “In the First Amendment context, a party bringing a facial
challenge need show only that ‘a substantial number of [a law’s] applications are unconstitutional . . . .’”
Knox v. Brnovich, 907 F.3d 1167, 1180 (9th Cir. 2018) (citing U.S. v. Stevens, 559 U.S. 460, 473
(2010)).

    III.      Discussion of Preliminary Injunction

    Plaintiffs seek a preliminary injunction of the Ordinance because it violates their First and
Fourteenth Amendment rights. “A party can obtain a preliminary injunction by showing that (1) it is
‘likely to succeed on the merits,’ (2) it is ‘likely to suffer irreparable harm in the absence of preliminary
relief,’ (3) ‘the balance of equities tips in [its] favor,’ and (4) ‘an injunction is in the public interest.’ ”
Disney Enterprises, Inc. v. VidAngel, Inc., 869 F.3d 848, 856 (9th Cir. 2017) (“VidAngel”) (quoting
Winter, 555 U.S. at 20). In analyzing the Plaintiffs’ First Amendment claims for the protection of free
speech and association, the Winter factors weigh in favor of granting a preliminary injunction. Because
the preliminary injunction is granted on the basis of the Plaintiffs’ First Amendment speech and
association claims, the Court does not fully analyze the likelihood of success for the remaining claims.

              a. Likelihood of Success of the Merits

    The Ninth Circuit considers the “likelihood of success on the merits” as “the most important Winter
factor; if a movant fails to meet this threshold inquiry, the court need not consider the other factors.”
VidAngel, Inc., 869 F.3d at 856 (internal quotation marks omitted). However, even if likelihood of
success is not established, “[a] preliminary injunction may also be appropriate if a movant raises ‘serious
questions going to the merits’ and the ‘balance of hardships . . . tips sharply towards’ it, as long as the
second and third Winter factors are satisfied.” Id. (quoting All. for the Wild Rockies v. Cottrell, 632 F.3d
1127, 1134–35 (9th Cir. 2011)).

                      i. First Amendment Speech Claims

           The First Amendment provides: “Congress shall make no law . . . abridging the freedom of




                                                                                                    :
                                                               Initials of Preparer              PMC

                                            CIVIL MINUTES - GENERAL                                     Page 5 of 26
Case 2:19-cv-03212-SVW-GJS Document 34 Filed 12/11/19 Page 6 of 26 Page ID #:578

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                       December 11, 2019
 Case No.     2:19-cv-03212-SVW-GJS                                            Date
 Title        National Rifle Association of America et al v. City of Los Angeles et al


speech, or of the press; or the right of the people peaceably to assemble . . . .” U.S. Const. amend. I.
“The First Amendment, applied to states through the Fourteenth Amendment, prohibits laws abridging
the freedom of speech.” Animal Legal Def. Fund v. Wasden, 878 F.3d 1184, 1193 (9th Cir. 2018)
(internal quotation omitted). In effect, “the First Amendment means that government has no power to
restrict expression because of its message, its ideas, its subject matter, or its content.” United States v.
Stevens, 559 U.S. 460, 468 (2010) (quoting Ashcroft v. ACLU, 535 U.S. 564, 573 (2002)).

        The first task is to determine whether the Ordinance implicates the First Amendment at all. “If
the government’s actions do not implicate speech protected by the First Amendment, we need go no
further.” Animal Legal Def. Fund, 878 F.3d at 1194 (internal quotation mark omitted). A restriction on
“nonspeech, nonexpressive conduct . . . does not implicate the First Amendment” and receives rational
basis scrutiny. HomeAway.com, Inc. v. City of Santa Monica, 918 F.3d 676, 685 (9th Cir. 2019). In
contrast to nonexpressive conduct, “expressive conduct is considered speech and implicates the First
Amendment.” Vivid Entm't, LLC v. Fielding, 965 F. Supp. 2d 1113, 1124 (C.D. Cal. 2013), aff'd, 774
F.3d 566 (9th Cir. 2014). Conduct “sufficiently imbued with the elements of communication” is
expressive—sometimes called “symbolic speech”—and is analyzed under intermediate scrutiny.
Roulette v. City of Seattle, 97 F.3d 300, 302–03 (9th Cir. 1996); see Wilson v. Lynch, 835 F.3d 1083,
1095–96 (9th Cir. 2016) (“intermediate scrutiny applies when a law is directed at the non-
communicative portion of conduct that contains both communicative and non-communicative
elements.”). Finally, a law that is intended to regulate speech based on its content or the viewpoint of
the speaker is “presumptively unconstitutional and may be justified only if the government proves that
they are narrowly tailored to serve compelling state interests.” Reed v. Town of Gilbert, Ariz., 135 S. Ct.
2218, 2226 (2015) (“Reed”).

        The question before this Court is whether a disclosure requirement is a content-based regulation
of speech when the government imposes the requirement with the intent to restrict the political speech of
an activist organization and its supporters. Based on the binding precedent of the Supreme Court and the
Ninth Circuit, for the reasons explained below, the Court holds the Ordinance is content-based and
therefore subject to strict scrutiny.

                           1. Nonexpressive Conduct

        The City’s primary contention is that the Ordinance only regulates nonexpressive conduct— “the
right to enter into a contract with the NRA or to provide a business discount to the NRA of its
members.” Dkt. 15 at 7 (emphasis removed). Generally, regulations on nonexpressive conduct do not




                                                                                                  :
                                                             Initials of Preparer              PMC

                                           CIVIL MINUTES - GENERAL                                    Page 6 of 26
Case 2:19-cv-03212-SVW-GJS Document 34 Filed 12/11/19 Page 7 of 26 Page ID #:579

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
                                                                                                   December 11, 2019
 Case No.       2:19-cv-03212-SVW-GJS                                                     Date
 Title          National Rifle Association of America et al v. City of Los Angeles et al


implicate the First Amendment. See Arcara v. Cloud Books, 478 U.S. 697 (1986) (closing a book store
to enforce anti-prostitution laws did not implicate the First Amendment); 1 Roulette, 97 F.3d at 300
(ordinance banning sleeping on sidewalks regulated nonexpressive conduct and did not implicate the
First Amendment); Diamond S.J. Enter., Inc. v. City of San Jose, No. 18-CV-01353-LHK, 2019 WL
2744700 (N.D. Cal. July 1, 2019) (First Amendment was not implicated when the city suspended the
license of a nightclub following a shooting).

       By claiming the Ordinance is a regulation of nonexpressive conduct, the City misframes the
Ordinance in two key ways. First, it might be true that “contracts or sponsorship” are nonexpressive
conduct, but that is not the pertinent question in this case. Dkt. 1-9 at 3. The City is not regulating
“contracts or sponsorships”—it is compelling disclosure of “contracts or sponsorship” with the NRA. Id.
A disclosure requirement is not a regulation of nonexpressive conduct, even if the underlying conduct is
assumed to be nonexpressive.2

        Second, even if the City is regulating conduct or speech unprotected by the First Amendment,
the Ordinance will still be subject to strict scrutiny if it discriminates on the viewpoint of the messenger.
See R.A.V. v. City of St. Paul, Minn., 505 U.S. 377, 384 (1992) (“the government may proscribe libel;
but it may not make the further content discrimination of proscribing only libel critical of the
government.”); First Resort, Inc. v. Herrera, 860 F.3d 1263, 1277 (9th Cir. 2017) (“A regulation
engages in viewpoint discrimination when it regulates speech based on the specific motivating ideology
or perspective of the speaker.”); Valle Del Sol Inc. v. Whiting, 709 F.3d 808, 823 (9th Cir. 2013) (“a
content-based law to target individuals for lighter or harsher punishment because of the message they
convey while they violate an unrelated traffic law . . . implicates the First Amendment.”). Because the
Ordinance is already subject to strict scrutiny as a content-based regulation of speech, there is no need to
determine if the Ordinance also engages in viewpoint discrimination.3

1
  Significantly, Arcara holds “[l]aws aimed only at conduct not traditionally associated with speech, without the intent to
effect speech, are given rational basis scrutiny even if they have an incidental impact on speech.” Arcara, 478 U.S. at 706
(emphasis added). The City’s intent in passing the Ordinance is discussed infra Part III.a.i.4.
2
  As discussed infra Part III.a.ii, disclosure requirements that burden First Amendment rights are analyzed under “exacting
scrutiny.” Americans for Prosperity Found. v. Becerra, 903 F.3d 1000, 1008 (9th Cir. 2018). Because this law is a content-
based regulation of speech, discussion of the disclosure requirement under exacting scrutiny is a separate and independent
ground for granting the preliminary injunction.
3
  Viewpoint discrimination is a particularly “blatant” and “egregious” subset of “content discrimination.” Rosenberger v.
Rector & Visitors of Univ. of Virginia, 515 U.S. 819, 829 (1995). Although conceptually similar to the analysis for viewpoint
discrimination, this Order examines the City’s “intent” or “purpose” in passing the Ordinance to determine if the Ordinance




                                                                                                               :
                                                                      Initials of Preparer                  PMC

                                                 CIVIL MINUTES - GENERAL                                           Page 7 of 26
Case 2:19-cv-03212-SVW-GJS Document 34 Filed 12/11/19 Page 8 of 26 Page ID #:580

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
                                                                                                    December 11, 2019
 Case No.       2:19-cv-03212-SVW-GJS                                                      Date
 Title          National Rifle Association of America et al v. City of Los Angeles et al



        Although the City maintains that “contracts or sponsorship” implicated by the Ordinance are
nonexpressive conduct, Dkt. 33 at 7–9, 23–25; Dkt. 15 at 1–2, 6–10, that characterization is not
determinative of the constitutionality the Ordinance. The Ordinance does not regulate contracts or
sponsorship—the Ordinance forces disclosure of contracts or sponsorship with the NRA. The Ordinance
is therefore not a restriction on nonexpressive conduct.

                               2. Symbolic Speech and Expressive Conduct

         Although the parties cite to cases applying intermediate scrutiny, neither party argues for the
application of intermediate scrutiny here. The Court has found no authority to indicate that a disclosure
requirement should be subject the same intermediate scrutiny used to analyze regulations of expressive
conduct. The Court does not apply intermediate scrutiny at this time.

                               3. Content Based Regulations of Speech

        Plaintiffs claim the Ordinance “regulate[s] speech based on its substantive content or the
message it conveys.” Rosenberger v. Rector & Visitors of Univ. of Va., 515 U.S. 819, 828 (1995); see
Dkt. 19 at 11. According to Plaintiffs, the Ordinance was enacted with the primary (if not solitary)
purpose of punishing the disfavored speech of the NRA. Dkt. 19 at 13. Laws that regulate speech based
on the message it conveys are considered “content-based,” and are “presumptively invalid.” Hoye v. City
of Oakland, 653 F.3d 835, 853 (9th Cir. 2011) (citing R.A.V., 505 U.S. at 382). “Content-based laws—
those that target speech based on its communicative content—are presumptively unconstitutional and
may be justified only if the government proves that they are narrowly tailored to serve compelling state
interests.” Reed, 135 S. Ct. at 2226.

       A law can be content-based in several ways. First, a law may make “facial distinctions based on
a message . . . defining regulated speech by particular subject matter.” Id. at 2227. Second, a law may be
“more subtle, defining regulated speech by its function or purpose. Both are distinctions drawn based on

is content-based—if it was “adopted by the government ‘because of disagreement with the message [the speech] conveys.’”
Reed, 135 S. Ct. at 2227 (quoting Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989)). Viewpoint discrimination is
typically only invoked when the government is permitted to regulate content but not permitted to favor or disfavor a “specific
motivating ideology or . . . opinion or perspective” within the regulated content. Rosenberger, 515 U.S. at 829. Here, the City
is not necessarily discriminating within unprotected speech—it is collaterally attacking disfavored speech via a disclosure
requirement.




                                                                                                                 :
                                                                       Initials of Preparer                  PMC

                                                 CIVIL MINUTES - GENERAL                                             Page 8 of 26
Case 2:19-cv-03212-SVW-GJS Document 34 Filed 12/11/19 Page 9 of 26 Page ID #:581

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                      December 11, 2019
 Case No.     2:19-cv-03212-SVW-GJS                                           Date
 Title        National Rifle Association of America et al v. City of Los Angeles et al


the message a speaker conveys, and, therefore, are subject to strict scrutiny.” Id. at 2227. Finally, there is
“a separate and additional category of laws . . . that, though facially content neutral, will be considered
content-based regulations of speech: laws that cannot be ‘justified without reference to the content of the
regulated speech,’ or that were adopted by the government ‘because of disagreement with the message
[the speech] conveys . . .’. ” Reed, 135 S. Ct. at 2227 (quoting Ward v. Rock Against Racism, 491 U.S.
781, 791 (1989)).

        The Ordinance does not facially restrict speech based on its content or message; however, it
requires disclosure from a select group of people who have “contracts or sponsorship” agreements with
the NRA. Dkt. 1-9. Although the Ordinance is facially content-neutral, it will still be subject to strict
scrutiny if it was adopted because of the City’s disagreement with the message of the NRA’s speech. See
also Ward, 491 U.S. at 791 (“The government's purpose is the controlling consideration.”); Valle Del
Sol Inc. v. Whiting, 709 F.3d 808, 819 (9th Cir. 2013) (“A regulation is content-based if either the
underlying purpose of the regulation is to suppress particular ideas”); DISH Network Corp. v. F.C.C.,
653 F.3d 771, 778 (9th Cir. 2011) (“The Supreme Court has said that the principal inquiry in
determining content neutrality . . . is whether the government has adopted a regulation of speech because
of agreement or disagreement with the message it conveys.”) (internal quotation marks omitted).
Because the Ordinance is not facially content-based, we must examine why the City adopted the
Ordinance to determine if it is subject to strict scrutiny.

                           4. Intent to Suppress Speech

        In this case, the text of the Ordinance, the Ordinance’s legislative history, and the concurrent
public statements made by the Ordinance’s primary legislative sponsor evince a strong intent to suppress
the speech of the NRA. Even though the Ordinance only forces disclosure of activity that may not be
expressive, the clear purpose of the disclosure is to undermine the NRA’s explicitly political speech. We
agree with the City that the Ordinance does not appear to regulate speech directly, but a collateral attack
on speech is an attack nonetheless. The City adopted the Ordinance “because of disagreement with the
message” of the NRA and with the explicit intent to suppress that message—the Ordinance should
therefore be considered a content-based regulation of speech. Reed, 135 S. Ct. at 2227.

                                   a. Text of the Ordinance

      To discover the City’s intent, the Court need look no further than the text of the Ordinance. The
Ordinance’s preamble displays a clear animus both towards the NRA and its message. The Ordinance




                                                                                                 :
                                                             Initials of Preparer             PMC

                                           CIVIL MINUTES - GENERAL                                   Page 9 of 26
Case 2:19-cv-03212-SVW-GJS Document 34 Filed 12/11/19 Page 10 of 26 Page ID #:582

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
                                                                                                    December 11, 2019
    Case No.    2:19-cv-03212-SVW-GJS                                                     Date
    Title       National Rifle Association of America et al v. City of Los Angeles et al


begins by recounting several mass-shootings that have occurred in the past decade, including: “the
Sandy Hook Elementary School shooting,” the shooting at the “outdoor concert in Las Vegas,” the
“shooting inside a synagogue in Pittsburg, Pennsylvania,” and finally, “[t]he most recent local mass
shooting . . . inside a Thousand Oaks’ restaurant . . . .” Dkt. 1-9 at 1. The Ordinance then continues to
explain that “the National Rifle Association (NRA) has sought to block sensible gun safety reform at
every level of government across the nation. The NRA’s influence is so pervasive in Congress that no
national gun safety legislation has been enacted since the 1994 assault weapons ban, a ban that expired
in 2004 . . . .” Dkt. 1-9 at 1. The clear implication from the preamble of the Ordinance is that the NRA is
at least partially responsible for the mass shootings because of its continued advocacy for lax gun-safety
laws. The City has provided no explanation for this text outside of its stated interest in transparency.

        The Ordinance then states precisely how the City intends to undermine the NRA’s ability to
engage in pro-firearm advocacy, noting that “in 2015, the NRA collected $163 million in membership
dues.” Id. These “membership dues fund the NRA agenda of opposing legislative efforts throughout the
country to adopt sensible gun regulations.” Id. In essence, the Ordinance implies a causal connection
between NRA membership dues and mass shootings. Continued membership in the NRA provides
funding to the NRA; this funding creates more pro-gun advocacy which in turn creates laxer gun
regulations which in turn leads to more mass-shootings. The Ordinance then further connects this causal
chain to its disclosure requirement. “The City’s residents deserve to know if the City’s public funds are
spent on contractors that have contractual or sponsorship ties with the NRA” because “funds provided to
such contractors undermines the City’s efforts to legislate and promote gun safety[.]” Id. The City
asserts that granting City contracts to contractors with business ties to the NRA invariably creates more
NRA membership, which leads to more pro-gun advocacy, laxer gun laws, and inevitably more mass
shootings. Even if this chain of logic was supported by fact,4 the City is not permitted to restrict political
speech as a means of achieving its goal of safer cities.

         To justify the required disclosure, the Ordinance states an interest in “promot[ing] gun safety and
sensible gun ownership.”5 It is undisputed that the City has a strong interest in protecting its citizens, but
this Ordinance has no relationship to achieving that interest. Assuming stricter guns laws would increase
the safety of the citizens of Los Angeles, the Ordinance demonstrates an intent to restrict the NRA’s
ability to advocate against those laws. Because the Ordinance’s clear purpose is to stifle the message of

4
 The City has provided nothing to demonstrate the causal connection between pro-firearm speech and mass shootings.
5
 The City did not make a “public safety” argument at the hearing. See Dkt 33. In its briefs, the City only addressed public
safety once in passing. See Dkt. 15 at 15.




                                                                                                                :
                                                                      Initials of Preparer                   PMC

                                                 CIVIL MINUTES - GENERAL                                            Page 10 of 26
Case 2:19-cv-03212-SVW-GJS Document 34 Filed 12/11/19 Page 11 of 26 Page ID #:583

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                      December 11, 2019
 Case No.    2:19-cv-03212-SVW-GJS                                            Date
 Title       National Rifle Association of America et al v. City of Los Angeles et al


the NRA, it is a content-based regulation of speech and subject to strict scrutiny.

                                  b. Legislative History

         The admissibility of the legislative history of the Ordinance as presented is uncontested. Dkt. 33
at 19–20. Review of the legislative record further confirms the Ordinance was adopted because of a
disagreement with the NRA’s message. When considering the constitutionality of an otherwise-valid
statute, courts will not typically look to statements of individual legislators to invalidate the law. See
O'Brien, 391 U.S. at 384 (“[w]hat motivates one legislator to make a speech about a statute is not
necessarily what motivates scores of others to enact it, and the stakes are sufficiently high for us to
eschew guesswork.”).

        In determining whether a law is content-based, however, the district court must consider if the
law is intended to stifle a particular form of speech. See Ward, 491 U.S. at 791 (“The principal inquiry
in determining content neutrality, in speech cases generally . . . is whether the government has adopted a
regulation of speech because of disagreement with the message it conveys.”); Recycle for Change v. City
of Oakland, 856 F.3d 666, 673 (9th Cir. 2017) (“we must also ask whether there is evidence that [the
City] passed the Ordinance with an intent to burden [Plaintiff’s] message.”). In that context, it is
appropriate for the Court to consider the legislative record of the Ordinance to determine the City’s
purpose in enacting it. See Recycle for Change, 856 F.3d at 674 (examining the City Council’s motive
for enacting an unattended-donations ordinance and emphasizing that there was no “evidence in the
record that anyone in the Oakland City Council disagreed with RFC’s message”); Doe v. Harris, 772
F.3d 563, 576 (9th Cir. 2014) (finding the law content-neutral, in part because “nothing in the Act
suggests that the Act's purpose was to disfavor any particular viewpoint or subject matter”). In
considering a preliminary injunction, a district court may look beyond the typical pleadings of a motion
to dismiss. Johnson, 572 F.3d at 1083. In this case, statements on the legislative record are probative of
the City’s purpose in adopting the Ordinance.

        The legislative record of the Ordinance reveals a clear attempt to cut off revenue to the NRA
because of its pro-firearm advocacy. On March 28, 2018, City Councilmember Mitch O’Farrell
(“O’Farrell”) motioned the City to “rid itself of its relationships with any organization that supports the
NRA.” Dkt. 1-2 at 2. He further moved that the Chief Legislative Analyst “report back with options for
the City to immediately boycott those businesses and organizations” that do business with the NRA
“until their formal relationship with the NRA ceases to exist.” Id. In September of 2018, as a means of
achieving the goals stated in his previous motion, O’Farrell moved the City “to prepare and present an




                                                                                                :
                                                            Initials of Preparer             PMC

                                          CIVIL MINUTES - GENERAL                                   Page 11 of 26
Case 2:19-cv-03212-SVW-GJS Document 34 Filed 12/11/19 Page 12 of 26 Page ID #:584

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
                                                                                                   December 11, 2019
    Case No.      2:19-cv-03212-SVW-GJS                                                   Date
    Title         National Rifle Association of America et al v. City of Los Angeles et al


ordinance directing any prospective contractor with the City of Los Angeles to disclose, under affidavit:
(1) any contracts it or any of its subsidiaries has with the National Rifle Association; and (2) any
sponsorship it or any of its subsidiaries provides to the National Rifle Association.” Dkt. 1-1 at 2. This
motion formed the foundation of the present Ordinance. O’Farrell’s motion for the City to “rid itself” of
the NRA is a direct precursor to the present disclosure requirement in the Ordinance. Dkt. 1-2.

       In this context, O’Farrell’s off-the-record statements further confirm an overwhelming intent to
suppress the message of the NRA.6 Through his verified Twitter account, O’Farrell wrote:

            “The @NRA “assault weapons everywhere” agenda can and will be challenged in the City of
            Los Angeles. It’s time for action. @WAGV @MomsDemand @Bradybuzz @eqca
            @shannonrwatts” Mitch O’Farrell (@MitchOFarrell), Twitter (Mar. 28, 2018, 2:20 PM),
            https://twitter.com/MitchOFarrell/status/979105947632123904.

            “My #NRA disclosure motion passed unanimously in Budget & Finance committee today. TY
            Chair @PaulKrekorian for your partnership. Next up; full City Council to draft the Ordinance.
            @WAGV @Bradybuzz @Everytown @MomsDemand @sandyhook.” Mitch O’Farrell
            (@MitchOFarrell), Twitter (Oct. 1, 2018, 6:27 PM),
            https://twitter.com/MitchOFarrell/status/1046934711761850368.

            “And by the way, @amazonprimenow @AppleTV @Google -isn’t it time to end your
            relationship with @NRATV & stop aiding and abetting their violent, extremist rhetoric?” Mitch
            O’Farrell (@MitchOFarrell), Twitter (Oct. 24, 2018, 11:19 AM),
            https://twitter.com/MitchOFarrell/status/1055161837224783872.

            “I told @FedEx executives earlier this year, ‘there is no high road in doing business with the
            @NRA.” Mitch O’Farrell (@MitchOFarrell), Twitter (Oct. 31, 2018, 11:35 AM),
            https://twitter.com/MitchOFarrell/status/1057702716045058048.


6
 At oral argument, the parties agreed O’Farrell’s statements were accurately represented in the record. Dkt. 33 at 20–21. Per
Federal Rule of Evidence 201(b)(2), a “court may take judicial notice of a fact that is not subject to reasonable dispute
because it . . . can be accurately and readily determined from sources whose accuracy cannot reasonably be questioned.” The
Court therefore takes judicial notice of O’Farrell’s statements via his verified Twitter account. See Hawaii v. Trump, 859
F.3d 741, 773 n.14 (9th Cir. 2017) (taking judicial notice of President Trump’s tweets regarding the Travel Ban), vacated on
other grounds, 138 S. Ct. 377 (2017).




                                                                                                                :
                                                                      Initials of Preparer                  PMC

                                                 CIVIL MINUTES - GENERAL                                            Page 12 of 26
Case 2:19-cv-03212-SVW-GJS Document 34 Filed 12/11/19 Page 13 of 26 Page ID #:585

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                      December 11, 2019
 Case No.    2:19-cv-03212-SVW-GJS                                            Date
 Title       National Rifle Association of America et al v. City of Los Angeles et al


See also Dkt. 1-3 at 2–32. O’Farrell’s statements reinforce an already robust record of anti-NRA animus.
The face of the Ordinance, the legislative history of its passage, and the statements of its primary
legislative advocate all demonstrate an intent to suppress the political speech of the NRA.

                                   c. City’s Interest

         In response to this record, the City contends it has a valid interest in disclosure for disclosure’s
sake—the Ordinance is a so-called “sunshine law.” Dkt. 33 at 9. In support of its contention, the City
directs the Court to the Los Angeles City Charter (“Charter”) § 371, Competitive Bidding: Competitive
Sealed Proposals, Dkt. 17-1. By the City’s characterization, the Charter binds the City to “accept the
lowest bid for a contract, subject to a few exceptions that are not relevant here.” Dkt. 23 at 4. Our review
of the Charter confirms the City’s contention, at least facially, as the Charter provides: “[c]ontracts shall
be let to the lowest responsive and responsible bidder furnishing satisfactory security for performance.”
Dkt. 17-1 at 1. The gravamen of the City’s contention is that it is incapable of discrimination against the
NRA because it is bound to accept the lowest conforming bid for City contracts. The fact that the
Charter requires the City to accept compliant bids does not immunize subsequent regulations from First
Amendment challenges: the question is whether the Ordinance is intended to chill the bidding of NRA-
affiliated contractors. Plaintiff Doe maintains he and other potential contractors are chilled from
engaging in the bidding process because they are reluctant to reveal business ties with the NRA for fear
of the stigma the City may attach to their bids and future business ventures. Dkt. 1 at 3. The legislative
record establishes Doe’s fear of hostility is well-founded. It is well-established that the danger of
content-based laws is not only in their legal consequences but also in the preemptive self-censoring of
disfavored speech for fear of retaliation. See Ashcroft v. Free Speech Coal., 535 U.S. 234, 255 (2002);
Virginia v. Am. Booksellers Ass'n, Inc., 484 U.S. 383, 392–93 (1988); Sec'y of State of Md. v. Joseph H.
Munson Co., 467 U.S. 947, 956 (1984); Doe v. Harris, 772 F.3d at 577–78.

        The City’s intent, as established by the overwhelming evidence on this record, is to suppress the
message of the NRA. Such motivation is impermissible under the First Amendment and provides no
justification for the Ordinance. We therefore conclude the Ordinance is a content-based regulation of
speech, and it must survive strict scrutiny.

                           5. Applying Strict Scrutiny

        The City makes no attempt to justify the Ordinance under strict scrutiny. Given the Ordinance’s
text and legislative history, it is apparent to the Court the City cannot make a reasonable argument that




                                                                                                 :
                                                             Initials of Preparer            PMC

                                          CIVIL MINUTES - GENERAL                                    Page 13 of 26
Case 2:19-cv-03212-SVW-GJS Document 34 Filed 12/11/19 Page 14 of 26 Page ID #:586

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                      December 11, 2019
 Case No.     2:19-cv-03212-SVW-GJS                                           Date
 Title        National Rifle Association of America et al v. City of Los Angeles et al


the Ordinance is narrowly tailored to serve a compelling government interest. The City has no interest in
the suppression of political advocacy—regardless of how distasteful it finds the content. The Ordinance
is therefore incompatible with the Constitution, and Plaintiffs are likely to be successful on the merits of
their First Amendment speech claims.

                   ii. Freedom of Association Claims

        Plaintiffs argue their First Amendment rights of expressive association are burdened
because the Ordinance requires “disclosure of group associations . . . ”, Dkt. 19 at 7, and the
chilling effect would “ultimately cause [the] NRA to lose necessary funding and possibly
members.” Id. at 15. The Supreme Court has “long understood as implicit in the right to engage
in activities protected by the First Amendment a corresponding right to associate with others in
pursuit of a wide variety of political, social, economic, educational, religious, and cultural ends.”
Roberts v. Jaycees, 468 U.S. 609, 622 (1984). Defendants respond that the Ordinance only
requires “disclosure of whether a potential contractor has a contract with the NRA or provides
discounts to the NRA or its members.” Dkt. 23 at 10. Because “contract[s] and business
discounts” are not expressive, the City again argues the First Amendment is not implicated by
the Ordinance at all. Id.

                           1. Disclosure of Membership Lists

        Plaintiffs argue the Ordinances effectively requires potential contractors to disclosure their
membership in the NRA because the “contracts or sponsorship” described in the Ordinance necessarily
encompass membership. Compelled disclosure of a membership list in a political organization faces a
form of heightened scrutiny. See N.A.A.C.P. v. Alabama, 357 U.S. 449, 460–62 (1958); Gibson v. Fla.
Legislative Investigation Comm., 372 U.S. 539, 546 (1963); United States v. Mayer, 503 F.3d 740, 748
(9th Cir. 2007). The City maintains that the Ordinance does not require disclosure of the NRA’s
membership list or for potential contractors to disclose their membership in the NRA. See Dkt. 23 at 9–
10; Dkt. 33 at 6. For the purposes of the motion for preliminary injunction, the Court accepts the City’s
contention that disclosure of membership is not required. See Foti, 146 F.3d at 639 (“Although we must
consider the City's limiting construction of the ordinance, we are not required to insert missing terms
into the statute or adopt an interpretation precluded by the plain language of the ordinance.”). As such,
the Ordinance does not face strict scrutiny as a disclosure of a membership list. However, compelled
disclosure can still face heightened scrutiny when it relates to protected First Amendment activity.




                                                                                                 :
                                                             Initials of Preparer             PMC

                                          CIVIL MINUTES - GENERAL                                    Page 14 of 26
Case 2:19-cv-03212-SVW-GJS Document 34 Filed 12/11/19 Page 15 of 26 Page ID #:587

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
                                                                                                   December 11, 2019
    Case No.    2:19-cv-03212-SVW-GJS                                                     Date
    Title       National Rifle Association of America et al v. City of Los Angeles et al


                               2. Compelled Disclosures in the Interest of Transparency

        Even aside from disclosure of membership lists, the Supreme Court has “repeatedly found that
compelled disclosure, in itself, can seriously infringe on privacy of association and belief guaranteed by
the First Amendment.” Buckley v. Valeo, 424 U.S. 1, 64, 96 (1976). These disclosures have primarily
occurred in the electoral context. See John Doe No. 1 v. Reed, 561 U.S. 186, 196 (2010) (“Doe v. Reed”)
(“We have a series of precedents considering First Amendment challenges to disclosure requirements in
the electoral context.”). Election law disclosures are not subject to the same strict scrutiny as restrictive
speech laws because, even though they “may burden the ability to speak . . . they . . . ‘do not prevent
anyone from speaking.’” Citizens United v. Fed. Election Comm'n, 558 U.S. 310, 366, (2010) (“Citizens
United”) (citing Buckley, 424 U.S. at 64, 96). These compelled disclosures are therefore subject to
“‘exacting scrutiny,’ which requires a ‘substantial relation’ between the disclosure requirement and a
‘sufficiently important governmental interest.’” Ctr. for Competitive Politics v. Harris, 784 F.3d 1307,
1312 (9th Cir. 2015) (“Competitive Politics”) (citing Buckley, 424 U.S. at 96 ). “To withstand this
scrutiny, 'the strength of the governmental interest must reflect the seriousness of the actual burden
on First Amendment rights.’” Americans for Prosperity Foundation v. Becerra, 903 F.3d 1000, 1008
(9th Cir. 2018) (“Americans for Prosperity”) (quoting Davis v. FEC, 554 U.S. 724, 744 (2008)).

         In the electoral context, the Ninth Circuit used exacting scrutiny to find that “[c]ampaign finance
disclosure requirements . . . advance the important and well-recognized governmental interest of
providing the voting public with the information with which to assess the various messages vying for
their attention in the marketplace of ideas.” Human Life of Washington Inc. v. Brumsickle, 624 F.3d 990,
1008 (9th Cir. 2010). Outside of the electoral context, the Ninth Circuit upheld California’s law
compelling the disclosure of IRS Schedule B disclosures to the state Attorney General because it served
the state’s “important government interests in preventing fraud and self-dealing in charities . . . by
making it easier to police such fraud.” Americans for Prosperity, 903 F.3d at 1011 (internal quotation
marks omitted).7 In Americans for Prosperity, the court found that in light of the state’s legitimate
interest in preventing fraud, the “plaintiffs have not demonstrated that compliance with the state’s
disclosure requirement will meaningfully deter contributions. Nor, in light of the low risk of public
disclosure, have the plaintiffs shown a reasonable probability of threats, harassment or reprisals.” Id. at
1019.


7
 Americans for Prosperity has a currently-docketed petition for certiorari before the Supreme Court of the United States.
Petition for Writ of Certiorari, Thomas More Law Center v. Becerra, 903 F.3d 1000 (No. 19-255).




                                                                                                               :
                                                                      Initials of Preparer                  PMC

                                                 CIVIL MINUTES - GENERAL                                           Page 15 of 26
Case 2:19-cv-03212-SVW-GJS Document 34 Filed 12/11/19 Page 16 of 26 Page ID #:588

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
                                                                                              December 11, 2019
    Case No.   2:19-cv-03212-SVW-GJS                                                 Date
    Title      National Rifle Association of America et al v. City of Los Angeles et al


        In contrast, the Supreme Court previously concluded that the government has no legitimate
interest in “levelling electoral opportunities” by imposing asymmetrical contribution limits on self-
funded and donor-funded Congressional candidates. Davis v. Fed. Election Comm'n, 554 U.S. 724, 742
(2008) (“Davis”). Applying the logic from Davis, the Ninth Circuit recently used exacting scrutiny to
find part of Montana’s political committee registration regulation unconstitutional. Nat'l Ass'n for Gun
Rights, Inc. v. Mangan, 933 F.3d 1102, 1121 (9th Cir. 2019) (“NAGR”). In NAGR, the Ninth Circuit
upheld the majority of Montana’s disclosure requirement but found that requiring political committee
treasurers to be registered Montana voters was not a lawful “shorthand” for otherwise-valid competency
requirements. Id. The court concluded the registered voter requirement “does not significantly forward
the interests it is said to advance and so violates the First Amendment.” The Ninth Circuit concluded
“Montana identifies no interest served by excluding potential treasurers who are not registered voters but
could be if they chose.” Id. Because there was no connection between the voter requirement and the
state’s valid interest, “the state burden[ed] the speech rights of such organizations without any
justification,” and the requirement was found unconstitutional. Id.

                             3. Government Interest in Transparency

        Although the government has a legitimate interest in transparency in certain contexts—such as
the public elections or tax-exempt charities discussed above—the First Amendment is burdened when
the disclosure requirement bears no relationship to the stated interest. Disclosure requirements are
impermissible where they “become[] a means of facilitating harassment that impermissibly chills the
exercise of First Amendment rights.” Doe v. Reed, 561 U.S. at 208. Although not every compelled
disclosure is a constitutional injury, the Ninth Circuit recently held that a disclosure requirement
intended to chill political speech or harass a certain speaker does create an actual burden on the First
Amendment right of association.8 Competitive Politics, 784 F.3d at 1313 (“compelled disclosure can
also infringe First Amendment rights when the disclosure requirement is itself a form of harassment
intended to chill protected expression.”). Relying on Acorn Investments, Inc. v. City of Seattle, 887 F.2d
219 (9th Cir. 1989) (“Acorn”), the Competitive Politics court reasoned that a disclosure requirement
intended to chill expression and unsupported by a reasonable justification is itself a First Amendment
burden. Competitive Politics, 784 F.3d at 1313 (describing the holding in Acorn: “the disclosure
requirement was intended to chill its protected expression, and, given the absence of any reasonable
justification for the ordinance, we held that it violated the First Amendment.”).

8
 This compelled-disclosure is distinct from the government-compelled speech analyzed in Rumsfeld v. Forum for Acad. &
Institutional Rights, Inc., 547 U.S. 47 (2006). Compelled speech under Rumsfeld is addressed infra Part IV.e.




                                                                                                          :
                                                                   Initials of Preparer                PMC

                                               CIVIL MINUTES - GENERAL                                        Page 16 of 26
Case 2:19-cv-03212-SVW-GJS Document 34 Filed 12/11/19 Page 17 of 26 Page ID #:589

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
                                                                                   December 11, 2019
 Case No.    2:19-cv-03212-SVW-GJS                                          Date
 Title       National Rifle Association of America et al v. City of Los Angeles et al



        The court in Acorn had reached a similar conclusion regarding the City of Seattle’s “panoram
ordinance” that required “peepshow” companies to “disclose the names and addresses of their
shareholders” and pay several additional licensing fees. Acorn, 887 F.2d 225–26. To justify the
shareholder disclosure requirement, Seattle asserted a compelling interest in accountability of
enforcement of the panoram ordinance. Id. The court found there was “no logical connection between
the City's legitimate interest in compliance with the panoram ordinance and the rule requiring disclosure
of the names of shareholders.” Id. The Acorn court analogized its situation to a similar Seventh Circuit
case, Genusa v. City of Peoria, 619 F.2d 1203 (7th Cir. 1980), where the Seventh Circuit focused not on
the nature of the information disclosed, but “whether there was any relevant correlation between the
asserted governmental interest in obtaining the information and the information required to be
disclosed.” Acorn, 877 F.2d at 226. Without a legitimate government interest, the Acorn court concluded
that the city could not compel disclosure of shareholder information. Id. Together, Americans for
Prosperity, Competitive Politics, and Acorn, hold that the First Amendment right of association can be
burdened either through an actual chilling effect unsupported by a legitimate government interest or by a
governmental intent to harass a certain speaker.

        Here, Plaintiff Doe maintains the Ordinance will burden him and other potential contractors by
chilling them from either from submitting bids to the City or entering into “contracts or sponsorship”
agreements with the NRA. Dkt. 24 at 8–9. The NRA claims the Ordinance will cause them to lose
sponsors. The City addresses this argument by asserting that “the court must first determine whether the
challenged disclosure requirement actually compels disclosure of information protected by the First
Amendment” before proceeding to apply exacting scrutiny. Dkt. 23 at 14 (emphasis in original). As
discussed above, the pertinent question is whether the disclosure places a burden on associational
rights—not whether the underlying material is independently protected by the First Amendment. See
Americans for Prosperity, 903 F.3d at 1006 (“[t]o assess ‘the possibility that disclosure will impinge
upon protected associational activity’. . . we consider ‘any deterrent effect on the exercise of First
Amendment rights’”) (quoting Buckley, 424 U.S. at 65) (internal citation omitted); Acorn, 887 F.2d at
226 (approving the Seventh Circuit’s analysis which “did not focus on the nature of the information to
be disclosed,” but “questioned whether there was any relevant correlation between the asserted
governmental interest in obtaining the information and the information required to be disclosed. The
burden on association rights alleged in Americans for Prosperity was similar to the burden alleged
here—deterrence of funding to an advocacy organization. The government motive in Acorn is similar to
the government motive here—a pretext for harassment. As such, the Ordinance triggers exacting
scrutiny.




                                                                                             :
                                                           Initials of Preparer           PMC

                                         CIVIL MINUTES - GENERAL                                 Page 17 of 26
Case 2:19-cv-03212-SVW-GJS Document 34 Filed 12/11/19 Page 18 of 26 Page ID #:590

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     December 11, 2019
 Case No.    2:19-cv-03212-SVW-GJS                                           Date
 Title       National Rifle Association of America et al v. City of Los Angeles et al



                          4. Applying Exacting Scrutiny

        This Ordinance is not an election law—it applies to potential City contractors not political
candidates—but the City’s stated interest is still government transparency. In applying exacting scrutiny,
the Ordinance’s justification is more akin to Davis, NAGR, and Acorn than Americans for Prosperity
and Competitive Politics. Much like in NAGR, the Ordinance “does not significantly forward the
interests it is said to advance . . . . ” NAGR, 933 F.3d at 1121. Like the city in Acorn, the record here
supports Plaintiffs’ contention that the purpose of the Ordinance is to deter association with the NRA.
Because the City has no legitimate interest in the Ordinance, Plaintiffs will likely be successful on their
freedom of association claims. To succeed at trial, Plaintiffs will need to demonstrate that the Ordinance
“places an actual burden on First Amendment” rights (either through harassment or chilled association),
and that burden is not justified by a “compelling government interest.” Americans for Prosperity, 903
F.3d at 1006.

            b. Likelihood of Irreparable Harm

        Although the Court has already concluded Plaintiffs are likely to be successful on their speech
and association claims, we must still analyze the remaining Winter factor to determine if a preliminary
injunction is appropriate. “Even where a plaintiff has demonstrated a likelihood of success on the merits
of a First Amendment claim, it ‘must also demonstrate that he is likely to suffer irreparable injury in the
absence of a preliminary injunction, and that the balance of equities and the public interest tip in his
favor.’” Doe v. Harris, 772 F.3d at 582.

        Plaintiff Doe has alleged that he and other potential City contractors will be forced to choose
between forgoing the City’s bidding process or revealing their contracts with the NRA. The NRA itself
claims it will suffer a burden on its associational rights because businesses will be less likely to engage
in “contracts or sponsorship” with the NRA for fear of eventual disclosure under the Ordinance. In
considering a preliminary injunction, the deprivation of First Amendment rights “even for minimal
periods of time, unquestionably constitute[s] irreparable injury.” Elrod v. Burns, 427 U.S. 373 (1976);
see also Associated Press v. Otter, 682 F.3d 821, 826 (9th Cir. 2012) (adopting the proposition). The
Ninth Circuit concluded “a First Amendment claim certainly raises the specter of irreparable harm and
public interest considerations . . . .” DISH Network Corp. v. F.C.C., 653 F.3d 771, 776 (9th Cir. 2011)
(internal quotation marks omitted). “The harm is particularly irreparable where, as here, a plaintiff seeks
to engage in political speech . . . .” Klein v. City of San Clemente, 584 F.3d 1196, 1208 (9th Cir. 2009).




                                                                                               :
                                                            Initials of Preparer            PMC

                                          CIVIL MINUTES - GENERAL                                  Page 18 of 26
Case 2:19-cv-03212-SVW-GJS Document 34 Filed 12/11/19 Page 19 of 26 Page ID #:591

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                       December 11, 2019
 Case No.     2:19-cv-03212-SVW-GJS                                            Date
 Title        National Rifle Association of America et al v. City of Los Angeles et al



        In this case, Plaintiffs have sufficiently demonstrated that they are likely to be deprived of their
First Amendment rights—the deprivation of which is “well established” to constitute irreparable harm.
Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012) (quoting Elrod, 427 U.S. at 373). Defendants’
primary argument to the contrary is that Plaintiffs have not provided admissible evidence of irreparable
harm. Dkt. 23 at 22–23. But Plaintiffs have provided ample evidence of a likely First Amendment
violation, which is enough to satisfy the Winter standard. “A ‘colorable First Amendment claim’ is
‘irreparable injury sufficient to merit the grant of relief.’” Doe v. Harris, 772 F.3d 563, 583 (9th Cir.
2014) (quoting Warsoldier v. Woodford, 418 F.3d 989, 1001 (9th Cir.2005)). Plaintiffs have therefore
met their burden in establishing a likelihood of irreparable harm.

        Doe further alleges that if he complies with the Ordinance, the City will deny him fair
consideration of his bids—potentially creating a long-term stigma against Doe and his business. The
NRA maintains that the Ordinance will also cause them to lose sponsors: if companies are forced to
disclose their sponsorship of the NRA to the City, those companies will be less likely to provide
sponsorship for fear of suffering the same stigma as Doe. Again, the record indicates both fears are well-
founded. Stigmatization and loss of sponsorship appear to be exactly the types of irreparable First
Amendment harm anticipated by Elrod, where county employees were fired (or threatened to be fired)
for their political affiliations. Elrod, 427 U.S. at 374. It is therefore likely that Plaintiffs will suffer
irreparable harm by the continued enforcement of the Ordinance. Conversely, the only harm the City
will suffer is a lack of knowledge about who contracts with or sponsors the NRA. Under First
Amendment precedent, the likelihood of irreparable harm is high in this instance.

            c. Balance of the Equities

        The City correctly states that the burden is on the Plaintiff to demonstrate the need for
extraordinary relief. Proving likelihood of success alone does not tip the balance of equities. Gresham v.
Picker, 705 Fed. App’x. 554 (9th Cir. 2017). In issuing a preliminary injunction, “the district court must
balance the harms to both sides . . . .” VidAngel, Inc., 869 F.3d at 867. Plaintiffs allege they are currently
unable to bid on City contracts without suffering a potential stigma from the City. Dkt. 19-1 at 1–2.
Further, the NRA claims it is losing the benefit of potential sponsorship because contractors do not want
to make the disclosures required by the Ordinance. Id. As discussed above, these are both cognizable
First Amendment harms which weigh in favor of enjoining the Ordinance.

         The City has failed to demonstrate it will be harmed by an injunction of the Ordinance. The City




                                                                                                  :
                                                             Initials of Preparer             PMC

                                           CIVIL MINUTES - GENERAL                                    Page 19 of 26
Case 2:19-cv-03212-SVW-GJS Document 34 Filed 12/11/19 Page 20 of 26 Page ID #:592

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                    December 11, 2019
 Case No.     2:19-cv-03212-SVW-GJS                                          Date
 Title        National Rifle Association of America et al v. City of Los Angeles et al


has presented no evidence or argument that non-enforcement of the Ordinance will have an effect of the
City’s ability to keep its citizens safe. As we have already established, the connection between the
Ordinance and public safety is unsupported. The only harm the City may suffer is not knowing if its
contractors have “contracts or sponsorship” with the NRA. Dkt. 1-9 at 1. The City has no legitimate
interest in this information, and “harm caused by illegal conduct does not merit significant equitable
protection.” VidAngel, 869 F.3d at 867. We therefore find the City will suffer no injury by injunction of
the Ordinance. The balance of the equities tips strongly in Plaintiffs’ favor.

            d. Public Interest

         “Finally, the court must ‘pay particular regard for the public consequences in employing the
extraordinary remedy of injunction.’” VidAngel, Inc., 869 F.3d at 867 (citing Winter, 555 U.S. at 24).
The NRA believes the public is served by protecting First Amendment rights. The City believes the
Ordinance serves the public interest by creating stricter gun laws through reduced pro-gun advocacy.
There is no doubt the City’s general interests in public safety and transparent government are legitimate,
but the City has only advanced the most attenuated relationship between the Ordinance and these goals.
It is not within the public interest to subject potential City contractors to a disclosure requirement
motivated by political animus and completely unrelated to their ability to perform the job. If the
Ordinance were to continue in effect, the only tangible benefit to the City would be the collection of
information it has no legitimate interest in collecting.

        Conversely, the citizens of Los Angeles would suffer an abridgement of their First Amendment
rights by continued enforcement of the Ordinance. There is a “significant public interest in upholding
free speech principles,” Klein v. City of San Clemente, 584 F.3d 1196, 1208 (9th Cir. 2009) (internal
quotation marks omitted). Generally, “it is always in the public interest to prevent the violation of a
party's constitutional rights.” Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012) (internal
quotation marks omitted). Weighing the strong interest in protecting Plaintiffs’ First Amendment rights
against the City’s stated interest, we conclude the public interest is better served by enjoining the
Ordinance than letting it be enforced.

            e. Balancing the Winter factors

        All four Winter factors tip in favor of Plaintiffs. Based on the analysis above, we conclude
Plaintiffs have met their burden in demonstrating a need for a preliminary injunction of the Ordinance.
Plaintiffs’ motion for preliminary injunction is therefore GRANTED.




                                                                                              :
                                                            Initials of Preparer           PMC

                                          CIVIL MINUTES - GENERAL                                 Page 20 of 26
Case 2:19-cv-03212-SVW-GJS Document 34 Filed 12/11/19 Page 21 of 26 Page ID #:593

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     December 11, 2019
 Case No.     2:19-cv-03212-SVW-GJS                                          Date
 Title        National Rifle Association of America et al v. City of Los Angeles et al



   IV.      Discussion of Motion to Dismiss

    Defendants have moved to dismiss the complaint. Dkt. 15. The motion is denied with regards to
Plaintiffs’ First Amendment speech, association, and retaliation claims, but granted with regard to
Plaintiffs’ Fourteenth Amendment claims and First Amendment compelled speech claims. Defendants’
motion to dismiss Garcetti and Wolcott as duplicative defendants is also granted.

            a. First Amendment Speech Claims

        As explained above, Plaintiffs are likely to be successful on their First Amendment speech
claims. The Court has concluded the Ordinance is content-based and therefore subject to strict scrutiny.
See supra Part III.a.i.4.c. They have consequently sufficiently stated a claim upon which relief can be
granted.

            b. First Amendment Association Claims

       As discussed, Plaintiffs are likely to be successful on their First Amendment association claims.
The Court has concluded the Ordinance is subject to exacting scrutiny. See supra Part III.a.ii.4. Plaintiffs
have therefore stated a claim upon which relief can be granted.

            c. First Amendment Retaliation

        A successful First Amendment Retaliation claim must allege that the “(1) [Plaintiffs] engaged in
constitutionally protected activity; (2) the defendant's actions would ‘chill a person of ordinary firmness’
from continuing to engage in the protected activity; and (3) the protected activity was a substantial
motivating factor in the defendant's conduct—i.e., that there was a nexus between the defendant's
actions and an intent to chill speech.” Ariz. Students' Ass'n v. Ariz. Bd. of Regents, 824 F.3d 858, 867
(9th Cir. 2016) (“Arizona Students”) (citing O'Brien v. Welty, 818 F.3d 920, 933–34 (9th Cir. 2016)).
The defendant must cause the injury through retaliation; “a plaintiff must show that the defendant’s
retaliatory animus was ‘a but-for cause, meaning that the adverse action against the plaintiff would not
have been taken absent the retaliatory motive.’” Capp v. Cty. of San Diego, 940 F.3d 1046 (9th Cir.
2019) (quoting Hartman v. Moore, 547 U.S. 250, 260 (2006)). “At the pleading stage, the complaint
must simply allege plausible circumstances connecting the defendant's retaliatory intent to the
suppressive conduct[,] and motive may be shown with direct or circumstantial evidence.” Koala v.




                                                                                                :
                                                            Initials of Preparer             PMC

                                          CIVIL MINUTES - GENERAL                                   Page 21 of 26
Case 2:19-cv-03212-SVW-GJS Document 34 Filed 12/11/19 Page 22 of 26 Page ID #:594

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
                                                                                                     December 11, 2019
 Case No.       2:19-cv-03212-SVW-GJS                                                       Date
 Title          National Rifle Association of America et al v. City of Los Angeles et al


Khosla, 931 F.3d 887, 905 (9th Cir. 2019) (internal quotations omitted). There is no requirement for a
showing of actual suppression of protected speech, just that the defendant’s intentional hinderance of
plaintiff’s First Amendment activity resulted in some injury. Arizona Students, 824 F.3d at 867.

         The Ordinance was officially passed by the City on February 2, 2019 and signed by Garcetti on
February 18, 2019. Dkt. 1-9 at 5. “A plaintiff may bring a Section 1983 claim alleging that public
officials, acting in their official capacity, took action with the intent to retaliate against, obstruct, or chill
the plaintiff’s First Amendment rights.” Arizona Students, 824 F.3d at 867. Defendants have not alleged
any facts to indicate that Garcetti or Wolcott acted with retaliatory intent, so Plaintiffs are unable to
sustain a retaliation claim against either Garcetti or Wolcott based on this pleading.9 However, unlike
individual states, organizations such as the City are capable of retaliatory intent under the First
Amendment. See Orin v. Barclay, 272 F.3d 1207, 1217 (9th Cir. 2001) (“A plaintiff properly alleges a
§ 1983 action against a local government entity only if ‘the action that is alleged to be unconstitutional
implement[ed] or execute[d] a policy statement, ordinance, regulation, or decision officially adopted and
promulgated by that body's officers’”) (citing Monell v. Dep't of Soc. Servs. of N.Y., 436 U.S. 658, 690
(1978)); see, e.g., Capp v. Cty. of San Diego, 940 F.3d 1046 (9th Cir. 2019) (plaintiff properly alleged a
retaliation claim against the County of San Diego); Koala, 931 F.3d at 905 (upholding a retaliation claim
against an unincorporated student association).

       Applying the Arizona Students test, the Court first conclude Plaintiffs are unquestionably
involved in the expressive activity of pro-firearm speech. Core political speech, including issue-based
advocacy, is well-established as a constitutionally protected activity that triggers “the First
Amendment’s highest level of protection.” Arizona Students, 824 F.3d at 868; see McIntyre v. Ohio
Elections Comm'n, 514 U.S. 334, 346-347 (1995) (handing out leaflets in the advocacy of a politically
controversial viewpoint was “the essence of First Amendment expression”).

        In response, Defendants rehash their speech and association defenses, arguing that “there is
simply no First Amendment associational right attached to contracting or providing discounts, nor is
either activity protected speech.” Dkt. 23 at 17. However, “to prevail on such a claim, a plaintiff need
only show that the defendant ‘intended to interfere’ with the plaintiff’s First Amendment rights, ” not
that the method of interference was expressive. Arizona Students, 824 F.3d at 867 (citing Mendocino
Envt'l Ctr. v. Mendocino County, 192 F.3d 1283, 1300 (9th Cir. 1999)). Plaintiffs are undisputedly

9
  As discussed infra Part IV.f, Garcetti and Wolcott are only named in their official capacities and therefore dismissed as
duplicative.




                                                                                                                  :
                                                                       Initials of Preparer                   PMC

                                                  CIVIL MINUTES - GENERAL                                             Page 22 of 26
Case 2:19-cv-03212-SVW-GJS Document 34 Filed 12/11/19 Page 23 of 26 Page ID #:595

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                      December 11, 2019
 Case No.     2:19-cv-03212-SVW-GJS                                            Date
 Title        National Rifle Association of America et al v. City of Los Angeles et al


engaged in the protected First Amendment activity of pro-firearm speech. This activity is also
undisputedly the reason the City enacted the Ordinance. The City does not need to attack the protected
activity directly to implicate the First Amendment—the means of retaliation is less important than the
impetus for retaliation. See O'Brien v. Welty, 818 F.3d at 932 (“Otherwise lawful government action
may nonetheless be unlawful if motivated by retaliation for having engaged in activity protected under
the First Amendment.”); See also Arizona Students, 824 F.3d at 868 (“the Supreme Court and [the Ninth
Circuit] have recognized a wide variety of conduct that impermissibly interferes with speech. For
example, the government may chill speech by threatening or causing pecuniary harm . . . withholding a
license, right, or benefit . . . prohibiting the solicitation of charitable donations . . . prohibiting the
solicitation of charitable donations . . . or conducting covert surveillance of church services . . . .”)
(internal citations omitted). Plaintiffs have demonstrated satisfied the first prong of the Arizona Students
test.

         Second, the Court must determine “if a person of ordinary firmness” would be deterred by the
City’s actions from continuing in the protected activity. Arizona Students, 824 F.3d at 867 (internal
quotation marks omitted). “Importantly, the test for determining whether the alleged retaliatory conduct
chills free speech is objective; it asks whether the retaliatory acts ‘would lead ordinary [persons]... in the
plaintiffs' position’ to refrain from protected speech.’” Id. (citing O'Brien v. Welty, 818 F.3d at 933).
Plaintiffs allege that the Ordinance has the effect of dissuading support (through sponsorships and paid
membership) of the NRA. The City has asserted multiple times there are no additional consequences to
disclosure and has noted that several City contractors have already complied with the Ordinance without
facing negative consequences from the City. Dkt. 33 at 8–9. “Our inquiry, however, is not whether
Defendants’ actions actually chilled” Plaintiffs or other contractors, “but rather whether the alleged
retaliation ‘would chill a person of ordinary firmness from continuing to engage in the protected
activity.’” Capp, 940 F.3d at 1046 (citing O’Brien v. Welty, 818 F.3d at 933). Plaintiffs maintain that the
Ordinance “[threatens] the livelihood of NRA as retaliation for engaging in political speech and
expression with which the City disagrees.” Dkt. 19-1 at 17. Plaintiffs claim complying contractors will
either be spurned from City contracts and/or face social and financial harm as a result of their disclosure.
Dkt. 19-1 at 15. Given the overwhelming animus against the NRA displayed by the City alone, it is
plausible that the Ordinance would chill a person of ordinary firmness from either submitting bids to the
City or engaging in contracts or sponsorship with NRA. See supra Part. III.a.4. Even if the City is barred
from rejecting a bid explicitly because of the contractor’s ties to the NRA, Plaintiffs have presented
enough evidence to show they will plausibly be dissuaded from participating in the bidding process for
fear of ostracization from the City. Plaintiffs have satisfied the second prong of the Arizona Students
test.




                                                                                                 :
                                                             Initials of Preparer             PMC

                                           CIVIL MINUTES - GENERAL                                   Page 23 of 26
Case 2:19-cv-03212-SVW-GJS Document 34 Filed 12/11/19 Page 24 of 26 Page ID #:596

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                      December 11, 2019
 Case No.    2:19-cv-03212-SVW-GJS                                            Date
 Title       National Rifle Association of America et al v. City of Los Angeles et al



        Finally, Plaintiffs satisfy the third prong of the Arizona Students test because there is a strong
“nexus between defendant[s] actions and the intent to chill speech.” Arizona Students, 824 F.3d at 867
(internal quotation marks omitted). The City adopted the Ordinance in direct response to the NRA’s
speech and with the overt intent to silence it. See supra Part III.a.ii.4.b. The factual record establishes
that the City’s only non-pretextual interest in the Ordinance is the suppression of the NRA’s political
activity. It is impossible to separate the Ordinance from the City’s intent to suppress the NRA’s speech.
Plaintiffs have satisfied all three prongs of the Arizona Students test, and the Defendants’ motion to
dismiss Plaintiffs’ retaliation claim is DENIED.

            d. First Amendment Compelled Speech

        Plaintiffs claim the Ordinance violates their right to be free from government-compelled speech.
Dkt. 19-1 at 14. The Supreme Court has “established the principle that freedom of speech prohibits the
government from telling people what they must say.” Rumsfeld v. Forum for Acad. & Institutional
Rights, Inc., 547 U.S. 47, 61 (2006) (“Rumsfeld”). “This Court has found compelled-speech violations
where the complaining speaker's own message was affected by the speech it was forced to
accommodate.” Rumsfeld, 547 U.S. at 49 (citing Hurley v. Irish–American Gay, Lesbian and Bisexual
Group of Boston, Inc., 515 U.S. 557 (1995)). Compelled-speech is implicated only when “the
complaining speaker's own message [is] affected by the speech it [is] forced to accommodate.” Id. at 63.
Plaintiffs have alleged no facts to indicate they are forced to speak or accommodate any message except
their own. Plaintiffs are required to disclose the contracts or sponsorship which they have freely
undertaken with the NRA; they are not required to incorporate anyone else’s message into their own.
This regulation is better analyzed as a disclosure requirement than a traditional compelled-speech claim.
See supra Part III.a.ii. Plaintiffs have therefore failed to state a compelled speech claim, and Defendants’
motion is GRANTED in part.

            e. Fourteenth Amendment Claims

        Plaintiffs claim the City has violated their Fourteenth Amendment rights by “penalizing a class
of potential contractors based on their protected beliefs, expression, and associations . . . .” Dkt. 19-1 at
18. But Plaintiffs cannot claim they are members of a “suspect classification” so as to require heightened
scrutiny under the Fourteenth Amendment’s Equal Protection clause. N. Pacifica LLC v. City of
Pacifica, 526 F.3d 478, 486 (9th Cir. 2008) (“When an equal protection claim is premised on unique
treatment rather than on a classification, the Supreme Court has described it as a ‘class of one’ claim.”).




                                                                                                :
                                                             Initials of Preparer            PMC

                                          CIVIL MINUTES - GENERAL                                   Page 24 of 26
Case 2:19-cv-03212-SVW-GJS Document 34 Filed 12/11/19 Page 25 of 26 Page ID #:597

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                    December 11, 2019
 Case No.    2:19-cv-03212-SVW-GJS                                           Date
 Title       National Rifle Association of America et al v. City of Los Angeles et al


In this circumstance, pro-firearm advocates cannot be recognized as protected class under the Fourteenth
Amendment. Bray v. Alexandria Women's Health Clinic, 506 U.S. 263, 269 (1993) (explaining that a
“class” under Equal Protection “unquestionably connotes something more than a group of individuals
who share a desire to engage in conduct that the . . . defendant disfavors.”). Without a suspect
classification, “the Equal Protection Clause is satisfied so long as there is a plausible policy reason for
the classification.” Crawford v. Antonio B. Won Pat Int'l Airport Auth., 917 F.3d 1081, 1095 (9th Cir.
2019). Although this record would likely support a finding that the City has offered no rational basis for
the Ordinance, the Court has already concluded that strict scrutiny applies, and there is no need to apply
rational basis scrutiny at this time.

        Further, Plaintiffs cannot plead an Equal Protection claim without reference to their First
Amendment rights. Such definitively First Amendment claims are not well suited to Equal Protection
analysis and are usually dismissed as duplicative. See Orin v. Barclay, 272 F.3d 1207, 1213 n.3 (9th Cir.
2001) (“we treat [plaintiff’s] equal protection claim as subsumed by, and co-extensive with, his First
Amendment claim.”). There is non-binding authority to support dismissal of Equal Protection claims
when they are entirely duplicative of alleged First Amendment Claims. See Vukadinovich v. Bartels, 853
F.2d 1387, 1391–92 (7th Cir. 1988) (“we think of the Equal Protection Clause as forbidding the making
of invidious classifications—classifications on the basis of such characteristics as race, religion, or
gender. Here, plaintiff is not claiming that he was classified on the basis of some forbidden
characteristic, only that he was treated differently because he exercised his right to free speech.”); AIDS
Healthcare Found. v. Los Angeles Cty., No. CV1210400PAAGRX, 2013 WL 12134048, at *8 (C.D.
Cal. Mar. 18, 2013) (“Plaintiffs cannot simply recharacterize their First Amendment retaliation claim as
a violation of the Equal Protection Clause.”); Webber v. First Student, Inc., No. CIV. 11-3032-CL, 2011
WL 3489882, at *3 (D. Or. July 12, 2011) (“Although the Ninth Circuit has not dealt directly with
whether instances of retaliation for the exercise of free speech may implicate equal protection, a number
of other Circuit Courts of Appeals have found that such a claim implicates the First Amendment, not the
Equal Protection Clause.”).

        Outside of the First Amendment context, an Equal Protection claim to vindicate another
enumerated right “is subsumed by, and coextensive with the [latter], and therefore not cognizable under
the Equal Protection Clause.” Rhode v. Becerra, 342 F. Supp. 3d 1010, 1016 (S.D. Cal. 2018) (quoting
Teixeira v. County of Alameda, 822 F.3d 1047, 1052 (9th Cir. 2016) vacated in part by, 854 F.3d 1046
(9th Cir. 2016)) (dismissing plaintiffs’ Equal Protection challenge as entirely duplicative of their Second
Amendment claim). In this case, Plaintiffs’ Equal Protection claims are entirely duplicative of the First




                                                                                               :
                                                            Initials of Preparer            PMC

                                          CIVIL MINUTES - GENERAL                                  Page 25 of 26
Case 2:19-cv-03212-SVW-GJS Document 34 Filed 12/11/19 Page 26 of 26 Page ID #:598

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
                                                                                                   December 11, 2019
 Case No.       2:19-cv-03212-SVW-GJS                                                     Date
 Title          National Rifle Association of America et al v. City of Los Angeles et al


Amendment claims Defendants’ motion to dismiss Plaintiffs’ Equal Protection claims is therefore
GRANTED.

             f. Dismiss City Official Defendants

    In addition to the City, Plaintiffs have named Mayor Garcetti and City Clerk Wolcott as defendants
in their official capacities. Dkt. 1. “The Court follows other District Courts in holding that if individuals
are being sued in their official capacity as municipal officials and the municipal entity itself is also being
sued, then the claims against the individuals are duplicative and should be dismissed.” Vance v. Cty. of
Santa Clara, 928 F. Supp. 993, 996 (N.D. Cal. 1996); see Chavez v. City of Petaluma, No. 14-CV-
05038-MEJ, 2015 WL 6152479, at *4 (N.D. Cal. Oct. 20, 2015), aff'd, 690 F. App'x 481 (9th Cir. 2017)
(directly adopting the proposition). There are no allegations against either Garcetti or Wolcott that
cannot be attributed to the City as a whole.10 Defendants’ motion to dismiss Garcetti and Wolcott as
defendants is therefore GRANTED.

     V.      Conclusion

   For the reasons provided above, Plaintiffs’ motion for preliminary injunction is GRANTED.
Defendants’ motion to dismiss is GRANTED in part and DENIED in part.

          IT IS SO ORDERED.




10
  As discussed supra Part IV.c, Plaintiffs have not alleged any facts which indicate Garcetti or Wolcott took any action
outside of their official capacities or took any official action with retaliatory intent.




                                                                                                                :
                                                                      Initials of Preparer                  PMC

                                                 CIVIL MINUTES - GENERAL                                            Page 26 of 26
